DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  The computer readable medium should be claimed as a “non-transitory computer readable medium.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, 10, 11, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen, CN107154240 (translation provided).
Regarding claim 1, Chen teaches a pixel drive method and pixel drive apparatus ([0029-0107]; figs. 1-14), the pixel drive method comprising: first obtaining the average grayscale values R’n, G’n, and B’n of current subpixels of various colors for each pixel group (applicant’s pixel block) ([0035]); according to the described grayscale value, calculating the hue H and color purity C of each pixel group (applicant’s color signal, see [0039-0042]); obtaining a 
Regarding claim 8, Chen teaches loading a group of initial high and initial low grayscale signals to same color subpixels in a first grouping unit of the pixel block, wherein the first grouping unit comprises two adjacent unit pixels, and no same unit pixel exists in each of the first grouping units (fig. 12, S410).
Regarding claim 10, it is a pixel driving apparatus of claim 1 and is rejected on the same grounds presented above (the pixel drive apparatus comprises a control part 530 and a drive part 540 to collectively execute the method of claim 1, see [0102-0103]).
Regarding claim 11, it is a computer readable medium of claim 1 and is rejected on the same grounds presented above.

Allowable Subject Matter
Claims 2-7, 9, 12-16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests “wherein the main color-rendering determination condition comprises a red-rendering condition, and the step of loading the first-type gray-scale signals to the part of same-color sub-pixels in the pixel block and loading the second-type gray-scale signals to the remaining same-color sub-pixels based on the preset rule according to the color signal and the preset main color-rendering determination condition comprises: if the color signal meets the red-rendering condition, loading the first-type gray-scale signal and the second-type gray-scale signal respectively to two adjacent red sub-pixels of each first grouping unit in the pixel block, wherein the first grouping unit comprises two adjacent unit pixels, and no same unit pixel exists in each of the first grouping units: and loading the first-type gray-scale signals to three green sub-pixels of each second grouping unit m the pixel block and loading the second-type gray-scale signal to one green sub-pixel mm the second grouping unit, wherein the second grouping unit comprises four adjacent unit pixels, and no same unit pixel exists m each of the second grouping units.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNETH B LEE JR/Primary Examiner, Art Unit 2622